Exhibit 10.6

WYETH

PERFORMANCE SHARE AWARD AGREEMENT

UNDER THE WYETH 2005 AMENDED

AND RESTATED STOCK INCENTIVE PLAN

 

  DATE OF GRANT                          NUMBER OF SHARES SUBJECT     TO TARGET
AWARD: [####]  

 

 

Name

Address 1

Address 2

The Company hereby awards you a performance share award consisting of stock
units (the “Units”) representing shares of Common Stock in the amount set forth
above (the “Target Award”). The Units are subject to the terms and restrictions
set forth in the Plan and this Agreement. Each Unit corresponds to one share of
Common Stock. Upon the full or partial satisfaction by the Company of certain
performance criteria described in Paragraph 3, the Units shall be converted into
shares of Common Stock on the terms and conditions set forth herein. Capitalized
words not otherwise defined in the text of this Agreement or in Paragraph 8
shall have the same meanings as in the Plan.

By signing this Agreement (or otherwise acknowledging, as instructed, your
agreement thereto), you acknowledge and agree that:

 

  •  

You have received a copy of the Plan.

 

  •  

You have read and understand the terms of the Plan and this Agreement.

 

  •  

You understand and agree that the Committee has the right to reduce, without
your consent, through the exercise of Negative Discretion, the amount of the
award earned by you hereunder, and it is anticipated that the Committee will
exercise such Negative Discretion with respect to the amount of such final
award.

 

  •  

The Committee has the right, without your consent, to amend or modify the terms
of this Agreement, to the extent necessary to avoid adverse or unintended tax
consequences to you under Section 409A. Such amendments or modifications may
limit or eliminate certain rights otherwise available to you under the Plan
and/or this Agreement.

1. No Stockholder Rights Until Issuance of Shares. No shares of Common Stock
represented by the Units will be earmarked for you or your account, and you will
not have any of the rights of a stockholder with respect to such shares until
such time as the shares are issued to you in accordance with the terms of this
Agreement.



--------------------------------------------------------------------------------

2. No Transfer of Units. You may not sell, transfer, assign, pledge or otherwise
encumber or dispose of the Units granted hereunder.

3. Conversion to Common Stock.

(a) General Rule. The Committee shall establish the EPS Target for the
Performance Year and the corresponding Performance Grid within the 90-day period
beginning on January 1st of the Performance Year. Subject to the Committee’s
exercise of Negative Discretion, the award to you pursuant to this Agreement
shall be based upon the Company’s EPS for the Performance Year and the payment
amounts specified in the Performance Grid (up to a maximum of 200% of the Target
Award); provided, however, that, subject to the exercise of Negative Discretion,
you shall earn 25% of the Target Award if the Company has positive Consolidated
Earnings for the Performance Year. At a meeting of the Committee to be held
within the 90-day period following the end of the Performance Year, the
Committee shall (i) certify for purposes of this Agreement the Company’s EPS, if
any, for the Performance Year and determine whether the Company has achieved
positive Consolidated Earnings for the Performance Year and (ii) exercise any
Negative Discretion with respect to the amount earned by you hereunder. The
percentage of Units earned by you hereunder after the exercise of Negative
Discretion shall be converted, as of the Conversion Date, into Common Stock, and
all rights with respect to any remaining portion of the Units hereunder shall be
forfeited and surrendered to the Company. Notwithstanding anything in this
Agreement to the contrary, upon your forfeiture, for any reason, of all rights
to the Units granted hereunder, such Units shall, for all purposes of the Plan
and this Agreement, be deemed terminated and without further force or effect as
of the date of such forfeiture.

(b) Rounding. The number of Units settled in accordance with the calculations
described in Paragraph 3(a) shall be rounded to the nearest whole number.

4. Issuance and Delivery of Shares of Common Stock; Withholding.

(a) Method of Issuance; Time of Delivery; Stockholder Rights. All shares of
Common Stock, if any, earned by you under this Agreement (after application of
Negative Discretion) that are to be issued to you as of such Payment Date shall
be delivered either through book-entry form as a credit to an account maintained
in your name or through the issuance of a stock certificate representing such
shares of Common Stock free of any restrictive legend, other than as may be
required by applicable securities laws. Upon such issuance, you shall be the
record owner of such shares and shall be entitled to all of the rights of a
stockholder of the Company, including the right to vote and the right to receive
dividends.

(b) Amounts to Be Withheld.

(i) FICA Tax Withholding. As of the Conversion Date, the Company shall issue in
your name and retain a sufficient number of shares of Common Stock earned under
this Agreement to satisfy the (A) withholding obligation imposed on the Company
with respect to Medicare and Social Security taxes due on the total number of
shares of Common Stock earned under this Agreement and (B) the Company’s minimum
federal, state, local and foreign income tax withholding obligations in respect
of the income attributable to the shares issued to satisfy Medicare and Social
Security taxes.

 

-2-



--------------------------------------------------------------------------------

(ii) Income Tax and Administrative Fee Withholding. The number of shares of
Common Stock that shall be issued to you and delivered as of the Payment Date
shall be (A) the number of such shares that would have been issued as of the
Payment Date in the absence of this Paragraph 4(b) minus (B) the number of
shares of Common Stock necessary to satisfy (I) the minimum federal, state,
local and foreign income tax withholding obligations that are imposed on the
Company by applicable law in respect of the issuance of shares of Common Stock
as of the Payment Date(s), (II) the shares issued in your name pursuant to
Paragraph 4(b)(i), (III) with respect to a U.S. Expatriate, the minimum federal,
state and local tax withholding obligations pursuant to clauses (B)(I) and
(B)(II) of this Paragraph 4(b)(ii) that would have been imposed on the Company
as of the Payment Date(s) if the Participant were not a U.S. Expatriate, and
(IV) the Administrative Fee determined in accordance with ANNEX A.

(iii) Fractional Amount. Notwithstanding anything in this Agreement to the
contrary, to the extent the number of shares of Common Stock to be issued
pursuant to Paragraph 4(b)(i) and/or Paragraph 4(b)(ii)(B), as the case may be,
does not equal a whole number of shares, the Company shall increase the number
of shares issued for purposes of Paragraph 4(b)(i) and/or Paragraph 4(b)(ii)(B),
as the case may be, to the next whole number of shares. The Fractional Amount
shall be (x) reported as ordinary income for the calendar year in which such
shares are issued and (y) remitted by the Company to the taxing authorities on
your behalf to be applied to federal, state, local and foreign withholding
obligations imposed on the Company with respect to compensation paid to you
during the calendar year in which such shares are issued.

(iv) Valuation. The value of the shares referred to in this Paragraph 4(b) shall
be determined, for the purposes of satisfying the obligations set forth in this
Paragraph 4(b) and determining your income related to such award, on the basis
of the closing market per-share price for the Common Stock as reported on the
Consolidated Transaction Reporting System on the trading day immediately
preceding the designated date of issuance, or on such other reasonable basis for
determining fair market value as the Committee may from time to time adopt.

(c) Compliance with Section 409A. Notwithstanding anything in this Agreement to
the contrary, to the extent that the shares of Common Stock, if any, issuable to
you under this Agreement (i) constitute a deferral of compensation within the
meaning of Section 409A, (ii) are to be issued in connection with your
Separation from Service (for any reason other than death) during the period
beginning on your Separation from Service and ending on the six month
anniversary of such date and (iii) at the time of such Separation from Service,
you are a Specified Employee, then such issuance shall be delayed until the
first day of the month following the six month anniversary of your Separation
from Service.

5. Separation from Service Other than by Reason of Retirement, Disability or
Death; Forfeiture; Default Payment. If you incur a Separation from Service prior
to the Conversion Date for any reason other than Retirement, Disability or
death, you shall forfeit all rights to all Units granted hereunder and such
Units shall, for all purposes of the Plan and this Agreement, be deemed
terminated and without further force or effect as of the date of such Separation
from Service.

 

-3-



--------------------------------------------------------------------------------

6. Separation from Service by Reason of Retirement, Disability or Death.

(a) Issuance of Shares. If you incur a Separation from Service prior to the
Conversion Date (i) by reason of Retirement, Disability or death and (ii) as of
the date of such Separation from Service, you have been in the continuous
employment of the Company or one or more of its Affiliates for the two-year
period ending on the date of such Separation from Service, the Units granted
hereunder shall remain outstanding and, subject to Paragraph 6(c), shall be
settled in accordance with Paragraph 3 and the shares of Common Stock in
settlement of such Units, if earned, shall be issued, in accordance with
Paragraph 4, to you, your legal representative or other person designated by an
appropriate court as entitled to take receipt thereof or your Beneficiary, as
the case may be, in a lump sum as of the Conversion Date.

(b) Continuous Employment Requirement. Notwithstanding anything in this
Paragraph 6 to the contrary, if you incur a Separation from Service prior to the
Conversion Date (i) by reason of Retirement, Disability or death and (ii) as of
the date of your Separation from Service, you have not been in the continuous
employment of the Company or one or more of its Affiliates for the two-year
period ending on such Separation from Service, you shall forfeit all rights to
all Units granted hereunder, and such Units shall, for all purposes of the Plan
and this Agreement be deemed terminated and without further force or effect as
of the date of such Separation from Service.

(c) Forfeiture Due to Conduct. Notwithstanding anything in this Agreement to the
contrary, if you incur a Separation from Service prior to the Conversion Date by
reason of Retirement and following such Separation from Service but prior to the
Conversion Date you: (i) become or serve as an officer, director, partner or
employee of any individual, proprietorship, partnership or corporation or the
owner of a business, or a member of a partnership which conducts a business in
competition with the Company or render a service (including without limitation,
advertising agencies and business consultants) to competitors with any portion
of the business of the Company as determined by the Committee or its designee or
(ii) engage in deliberate action which, as determined by the Committee or its
designee, causes substantial harm to the interest of the Company, you shall
forfeit all rights to all Units granted hereunder, and such Units shall, for all
purposes of the Plan and this Agreement, be deemed terminated and without
further force or effect as of the date of such Separation from Service.

7. Miscellaneous. This Agreement may not be amended except in writing. Neither
the existence of the Plan and this Agreement nor the Target Award granted hereby
shall create any right to continue to be employed by the Company or its
Affiliates, and your employment shall continue to be at will and terminable at
will by the Company. In the event of a conflict between this Agreement and the
Plan, the Plan shall govern; provided, however, that nothing in this Paragraph 7
shall be construed as requiring that any such conflict be resolved in a manner
that the Company determines would be inconsistent with Section 409A or would
result in adverse or unintended tax consequences to you under Section 409A. To
the extent that the Committee or the Hardship Committee is authorized to make a
determination under this Agreement, all such determinations shall be in the sole
discretion of the Committee, the Hardship Committee or their respective
delegates.

 

-4-



--------------------------------------------------------------------------------

8. Definitions and Rules of Construction.

(a) Definitions. The following terms have the meanings set forth below:

“Agreement” means this Performance Share Award Agreement under the Plan,
including each annex attached hereto.

“Beneficiary” means one or more individuals or entities (including a trust or
estate) designated by you to receive, in the event of your death, any shares of
Common Stock earned and issuable to you pursuant to this Agreement. You may
change your Beneficiary by submitting the appropriate form, as determined by the
Committee, to the Record Keeper. The last such form submitted prior to your
death with respect to the amounts awarded pursuant to this Agreement received by
the Record Keeper shall supersede any prior such form submitted. In the event of
your death, the Record Keeper shall attempt to locate your Beneficiary in the
order presented on the appropriate Beneficiary designation form by taking one or
more of the following actions: first, sending a letter by certified mail to the
address of the Beneficiary indicated on the Beneficiary designation form,
second, using the letter-forwarding service offered by the Internal Revenue
Service or the Federal Social Security Administration and third, taking any
other action that the Committee deems appropriate. If 90 days after the last
such action taken by the Record Keeper, the Record Keeper has not located your
Beneficiary, or if you have no Beneficiary (whether due to the death of your
Beneficiary or your failure to properly designate your Beneficiary on the
appropriate form), your Beneficiary shall be your estate for purposes of issuing
the shares of Common Stock due to you under this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rulings, regulations and other guidance thereunder.

“Committee” means the Compensation and Benefits Committee of the Board of
Directors of the Company. Any action that the Committee is required or permitted
to take hereunder may be undertaken by any person to whom the Committee
delegated authority to take such action, and any action by a delegate of the
Committee shall, for all purposes hereof, constitute an act of the Committee.

“Common Stock” means the common stock of the Company, par value $0.33 1/3 per
share.

“Company” means Wyeth.

“Consolidated Earnings” means the consolidated net income for the Performance
Year, (i) adjusted to omit the effects of unusual and infrequent items, all as
shown on the audited financial statements of the Company, as determined in
accordance with accounting principles generally accepted in the United States,
and (ii) subject to such additional adjustments as the Committee in its
discretion shall specify within the 90-day period beginning January 1st of the
Performance Year.

“Conversion Date” means the date during the 90-day period following the end of
the Performance Year on which the Committee makes the determination set forth in
Paragraph 3(a).

 

-5-



--------------------------------------------------------------------------------

“Disability” means a disability for purposes of (i) a long-term disability plan
maintained by the Company in which you participate or (ii) Social Security
Disability Insurance (SSDI), as determined by the Social Security
Administration.

“EPS” means the earnings or net income per share of common stock of the Company
for the Performance Year, (i) adjusted to omit the effects of unusual and
infrequent items, all as shown on the audited financial statements of the
Company, as determined in accordance with accounting principles generally
accepted in the United States, and (ii) subject to such additional adjustments
as the Committee in its discretion shall specify within the 90-day period
beginning January 1st of the Performance Year.

“EPS Target” shall be the EPS target amount established by the Committee at a
meeting to be held within the 90-day period beginning January 1st of the
Performance Year.

“Exchange Act” means the Securities Exchange Act of 1934 (as amended from time
to time) and the rules and regulations promulgated thereunder.

“Fractional Amount” means the cash amount equal to the difference between the
value of the number of whole shares of Common Stock issued pursuant to Paragraph
(4)(b)(i) and/or Paragraph (4)(b)(ii)(B), as the case may be, and the value of
the number of whole and fractional shares of Common Stock required to be issued
pursuant to Paragraph (4)(b)(i) and/or Paragraph (4)(b)(ii)(B), as the case may
be. For purposes of this definition, the value of the shares of Common Stock
shall be determined in accordance with Paragraph 4(b)(iv).

“Negative Discretion” means the right and ability of the Committee in its sole
and absolute discretion to reduce the award payable to you under this Agreement
from the amount of the award otherwise payable to you hereunder based on the
Company’s actual performance for the Performance Year. The Committee shall
exercise such Negative Discretion within the 90-day period beginning on
January 1, 2011 based upon such subjective or objective factors as shall be
selected by the Committee for this purpose.

“Payment Date” means the date as of which shares of Common Stock are issued to
you in accordance with the terms of this Agreement.

“Performance Grid” shall be the performance grid established by the Committee at
a meeting to be held within the 90-day period beginning January 1st of the
Performance Year, which shall plot the different payout percentage levels at
various EPS Targets achieved.

“Performance Year” shall mean 2010.

“Plan” means the plan identified on the first page of this Agreement, as the
same may be amended from time to time. The terms of the Plan constitute a part
of this Agreement.

“Record Keeper” means the person or persons identified from time to time by the
Committee to be responsible for the day-to-day administration of the Plan.

 

-6-



--------------------------------------------------------------------------------

“Recoupment Policy” means the Company’s Board of Director’s Policy on Recoupment
of Performance-Based Compensation in Restatement Situations, as may be amended
from time to time.

“Retirement” means, for purposes of this Agreement, your (a) attainment of age
65 or (b) attainment of age 55 with 5 or more years of service, determined in
accordance with the service crediting method set forth in the Wyeth Retirement
Plan – United States or in effect as of January 1, 2007.

“Section 409A” means Section 409A of the Code.

“Separation from Service” means a separation from service with the Company and
its Affiliates for purposes of Section 409A, determined using the default
provisions set forth in Treasury Regulation Section 1.409A-1(h) or the successor
regulation thereto. Notwithstanding the foregoing, if a Participant would
otherwise incur a Separation from Service in connection with a sale of assets of
the Company, the Company shall retain the discretion with respect to the shares
of Common Stock, if any, earned hereunder to determine whether a Separation from
Service has occurred in accordance with Treasury Regulation
Section 1.409A-1(h)(4) or the successor regulation thereto. For this purpose,
Affiliate means any corporation included in a controlled group of corporations
(within the meaning of Section 414(b) of the Code) that includes the Company and
any trade or business (whether or not incorporated) under common control with
the Company (within the meaning of Section 414(c) of the Code), determined in
accordance with the default provisions set forth in the applicable provisions of
Section 409A.

“Specified Employee” means (a) each “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, who meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) any
time during the 12 month period ending on December 31st of a calendar year and
(b) to the extent not otherwise included in (a) hereof, each of the top-100 paid
individuals (based on taxable wages as reported in Box 1 of Form W-2 for the 12
month period ending on December 31st of such calendar year plus amounts that
would be included in wages for such 12 month period but for pre-tax deferrals to
a tax-favored retirement plan or cafeteria plan or for qualified transportation
benefits) who performed services for the Company at any time during the 12 month
period ending on December 31st of such calendar year. A Participant shall be
treated as a “Specified Employee” for the 12 month period beginning on April 1st
of the calendar year following the calendar year for which the determination
under clause (a) or (b) of this definition is made.

“U.S. Expatriate” means a Participant who is a U.S. taxpayer temporarily working
outside of the United States and who is subject to a tax equalization agreement
authorizing the Company to withhold federal, state and local income taxes from
any payment under this Agreement.

(b) Rules of Construction. All references to Paragraphs refer to paragraphs in
this Agreement. The titles to Paragraphs in this Agreement are for convenience
of reference only and, in case of any conflict, the text of this Agreement,
rather than such titles, shall control.

 

-7-



--------------------------------------------------------------------------------

9. Compliance with Laws.

(a) General Rule. This Agreement shall be governed by the laws of the State of
Delaware and any applicable laws of the United States. Notwithstanding anything
herein to the contrary, the Company shall not be obligated to issue any Units or
shares of Common Stock of the Company represented thereby pursuant to this
Agreement unless and until the Company is advised by its counsel that the
issuance of such shares through book-entry form by a credit to an account
maintained on your behalf, or through a stock certificate representing such
shares, is in compliance with all applicable laws and regulations of
governmental authority; provided, however, that any action or inaction by the
Company pursuant to this Paragraph 9(a) with respect to issuance of Units or
shares shall be in accordance with Paragraph 9(c). The Company shall in no event
be obliged to register any securities pursuant to the Securities Act of 1933 (as
amended from time to time) or to take any other action in order to cause the
issuance of such shares through book-entry form by a credit to an account
maintained on your behalf, or through a stock certificate representing such
shares, to comply with any such law or regulation.

(b) Reservation of Rights. The Committee shall have the discretionary right
(i) to amend, modify, cancel or rescind, without your consent, any of the terms
and conditions of this Agreement to comply with any applicable law, regulation,
ruling or other regulatory guidance and (ii) to amend or terminate the Plan, in
each case, solely to the extent that the Committee determines, in its
discretion, that any such action can be effected without the imposition on you
or any other person of adverse or unintended tax consequences under
Section 409A. The Committee shall not have the right to accelerate or delay the
issuance of any shares of Common Stock earned under this Agreement, unless the
Committee determines, in its discretion, that any such acceleration or delay can
be effected without the imposition on you or any other person of adverse or
unintended tax consequences under Section 409A.

(c) Section 16. If you are subject to Section 16 of the Exchange Act,
transactions under the Plan and this Agreement are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provision of the Plan or this Agreement or action by the
Committee involving you is deemed not to comply with an applicable condition of
Rule 16b-3 or its successor under the Exchange Act or other applicable law
(including, without limitation, other federal securities laws), issuance of such
shares shall be delayed in a manner that will not result in the imposition on
any person of adverse or unexpected tax consequences under Section 409A. In the
event of such delay, the shares shall be issued as of the earliest date the
Committee reasonably anticipates that such issuance will not cause such
violation. In the event the Plan or this Agreement does not include a provision
required by Rule 16b-3 to be stated therein, such provision (other than one
relating to eligibility requirements or the price and amount of awards as
applicable) shall be deemed automatically to be incorporated by reference into
the Plan and/or this Agreement insofar as you are concerned, with such
incorporation to be deemed effective as of the effective date of such Rule 16b-3
provision.

10. Change of Control.

(a) Vesting. Upon a Change of Control, 80% of your Units shall fully vest and
20% of your Units shall forfeit without further consideration to you. You hereby
acknowledge and agree that for all purposes of the 1998 and 2006 change in
control severance agreements entered

 

-8-



--------------------------------------------------------------------------------

into by and between you and the Company (as amended) and any subsequent
replacement agreement therefor, including, without limitation, the calculation
of “Stock Option Value” under the 1998 agreement, this award shall be deemed to
be an award of 80% of the Target Award.

(b) Issuance. Notwithstanding anything in this Agreement to the contrary, upon
such Change of Control, the shares of Common Stock in settlement of your Units
shall be issued, except as otherwise provided in Paragraph 10(c), to you, your
legal representative or other person designated by an appropriate court as
entitled to take receipt thereof or your Beneficiary, as the case may be, in
accordance with Paragraph 4, in a lump sum.

(c) Cash in Lieu of Shares. In lieu of shares of Common Stock issuable pursuant
to Paragraph 10(b), the Committee may, in its sole discretion, distribute to you
an amount, in cash, equal to the value of such shares determined in accordance
with Plan provisions. Such amount shall be paid at the time specified in
Paragraph 10(b).

11. Recoupment. Notwithstanding anything to the contrary, if at any time during
your employment with the Company you are a Senior Executive (as such term is
defined in the Recoupment Policy), your shares of Common Stock shall be subject
to the Recoupment Policy and adjusted accordingly.

12. Effect of Acknowledgement. You must acknowledge receipt of this Agreement as
soon as reasonably practicable by using the applicable procedure established by
the Committee for such purpose.

 

WYETH By:       Treasurer

 

ACCEPTED AND AGREED TO:    Name (Please Print)    Signature

 

-9-



--------------------------------------------------------------------------------

ANNEX A

ADMINISTRATIVE FEE

Wyeth PSA

 

# Shares Earned

   Fee

1,001+

   $ 75

501-1,000

   $ 40

101-500

   $ 20

70-100

   $ 5

 

A-1